Citation Nr: 1141919	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, granting service connection for PTSD and assigning a 30 percent rating therefor.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in October 2010, a transcript of which is of record.  

The issue of entitlement to service connection for alcohol abuse, secondary to service-connected PTSD, is reasonably raised by comments offered by a VA psychologist in a report of a VA examination in September 2008.  That matter has not been developed or adjudicated so as to place it within the Board's appellate jurisdiction and, as such, it is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  From November 5, 2007, to the present, the Veteran's PTSD was manifested by scores on the Global Assessment of Functioning (GAF) scale ranging from 55 to 60, denoting moderate limitations; the signs and symptoms of the Veteran's PTSD more closely approximate the criteria for a 50 percent rating, but none greater.  

2.  The schedular criteria for rating of the Veteran's PTSD are adequate for evaluation of the specific manifestations resulting for his disorder and the corresponding level of impairment.  



CONCLUSION OF LAW

From November 5, 2007, to the present, the criteria for the assignment of a 50 percent rating, but no greater than 50 percent, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in July 2008, to the Veteran as to the underlying claim for service connection for PTSD.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, complete VCAA notice was provided to the appellant prior to the RO's initial decision in October 2008, in accord with Pelegrini.  Moreover, the claim for initial rating herein on appeal is a downstream issue from that of service connection and further VCAA notice as to downstream matters is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The U.S. Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished VCAA notice with regard to the claim of service connection itself.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); see also Goodwin v. 

Peake, 22 Vet. App. 128 (as to a claim for an earlier effective date that "where a claim has been substantiated after the enactment of the VCAA, [the veteran] bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements."  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided VA psychological examinations in connection with the instant appeal, either focused on his claim for VA compensation or treatment of his PTSD.  The findings from those examinations are detailed and comprehensive in scope and are such as to permit the Board to evaluate the disability at issue both fairly and fully.  On that basis, further development action relative to the Veteran's PTSD claim is not indicated.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 


Merits of the Claim

The record reflects that service connection for PTSD was established by the RO through its rating decision of October 2008.  At that time, a 30 percent schedular evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective from November 5, 2007.  The initial rating assigned was timely appealed and the question for review on appeal is therefore whether an initial rating in excess of 30 percent is for assignment at any point from November 5, 2007, to the present.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001) (where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged").  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411.  Under the general rating formula for mental disorders, a 50 percent rating is warranted for PTSD if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

The GAF is a scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF scale score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  Id.  

In connection with this appeal, the Veteran alleges that he is bothered by nightmares, distrust of others, re-experiencing of his service-related trauma, and survivor guilt, which in combination have led to his daily alcohol consumption.  He reports fear of retaliation from the service department for disclosing pertinent details of his service experiences aboard the USS Liberty.  

The record reflects that the Veteran underwent a VA psychological examination in October 2008, when it was indicated that he was working at a petrochemical company as a monitor of pumps and motors.  He reportedly had worked in that capacity for a period of 30 years and was intending to retire in February 2009.  Findings from that evaluation yielded a diagnosis of PTSD and a GAF scale score of 60.  The prominent PTSD symptoms present were that of long term daily drinking with associated legal problems, history of fighting, physical assaults, irritability, sleep disturbance with a history of nightmares, avoidance, and re-experiencing and hyperarousal symptoms.  The examiner found no evidence of total occupational and social impairment due to PTSD signs and symptoms, but those signs and symptoms were noted to result in deficiencies in judgment (long term alcohol abuse), thinking (memory and concentrations problems), family relations (irritability, short-tempered) work and mood (memory and concentration, irritability, anxiety).  

Of record are various lay statements received by VA in August 2008 in connection with the Veteran's claim for service connection for PTSD, most of which detail his inservice stressor event.  One lay affiant who had been the Veteran's friend for more than 25 years reported his more recent observations that the Veteran had increasingly lashed out at others and was bothered by U.S. involvement in wars.  He was observed to often sit silently or avoid others in contrast to earlier observed behaviors.  

A VA psychological consultation in May 2009 indicated that the Veteran reported daily alcohol consumption in an effort to numb his thoughts, with a complaint of increasingly difficult problems in coping with traumatic memories.  Psychological testing revealed the presence of depressive and anxiety symptoms in the moderate range, with a significant level of PTSD.  The Veteran endorsed re-experiencing trauma, avoidance, and hyperarousal symptoms; suicidal ideation was noted but without with any intent to carry it out.  Findings from testing and evaluation yielded a pertinent diagnosis of PTSD, with assignment of a GAF score of 55.  

At his October 2010 hearing, the Veteran testified that he had interpersonal difficulties with co-workers and others and that he was bothered by memory and concentration difficulties.  He also described ongoing sleeping problems and panic attacks.  He reported that he was undergoing no therapy for his PTSD.  

There is evidence presented both for and against entitlement to a higher initial rating for PTSD, to include the oral and/or written statements of the Veteran and a lay affiant as to the impact of his PTSD on his daily life, which are credible and probative.  Medical professionals have assigned GAF scale scores ranging from 55 to 60 and set out the primary signs and symptoms of the Veteran's PTSD.  In all, the evidence points to a level of disablement that more nearly approximates the criteria for the assignment of 50 percent schedular evaluation, but none greater, throughout the period beginning on November 05, 2007.  Fenderson, supra.  Notice is taken that the VA examiner in 2008 reported that there was no evidence of total occupational or social impairment, but deficiencies in several areas were indicated.  The criteria for a rating in excess of 50 percent require a major impairment to be present in several areas, such as work or school, family relations, judgment, thinking, or mood, but the GAF score of 55 assigned by the VA examiner in 2008 is inconsistent with the existence of major impairment in any of the areas noted.  Therefore, while the record reasonably supports the assignment of an initial rating of 50 percent for PTSD throughout the period in question, no schedular rating in excess of 50 percent is warranted at any time therein.  

Lastly, a determination of whether the claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is required, and this is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this instance, the Veteran's service connected psychiatric disability of PTSD is clearly accounted for under DC 9411, which provides, as here, a 50 percent rating where there is fair amount of social and industrial impairment, but not impairment in most areas or complete social and industrial impairment.  There is otherwise no indication in the record that DC 9411 fails to describe adequately or contemplate the current disability level, and, as such, the question of extraschedular consideration need not proceed further.  

In all, the record supports the assignment of an initial rating of 50 percent rating for PTSD throughout the pendency of the claim, i.e., since November 5, 2007, but no schedular or extraschedular rating in excess of 50 percent.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.7; Mauerhan, Fenderson , supra. 


ORDER

An initial rating of 50 percent, but none greater, for PTSD, from November 5, 2007, to the present, is granted, subject to those provisions governing the payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


